Citation Nr: 0100759	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-17 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for recurrent pneumonia, 
claimed as a lung condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to April 
1947 and from January 1953 to July 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, in which the RO denied, as not well 
grounded, the veteran's claim of entitlement to service 
connection for recurrent pneumonia, which was claimed as a 
lung condition (lung disability).  In that same rating 
action, the RO also denied his claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The veteran perfected timely appeals of both of these 
determinations to the Board.

However, in a signed statement, dated in November 1999, the 
veteran specifically withdrew his claim for service 
connection for PTSD.  In addition, at a hearing conducted 
before a hearing officer at the RO that same day, the veteran 
reiterated this intent.  Accordingly, this issue is not 
before the Board.  See 38 C.F.R. § 20.204 (2000).  The Board 
observes, however, that in September 2000, his representative 
offered written argument in support of this claim.  As such, 
on remand, the RO should have the veteran clarify whether he 
wishes to assert a new claim of service connection for PTSD.

Finally, in his August 1999 Substantive Appeal (on VA Form 9, 
Appeal to the Board), the veteran requested that he be 
afforded a hearing before a Member of the Board.  In the same 
November 1999 statement referred to above, however, the 
veteran specifically indicated that he no longer wished to be 
afforded a Board hearing.  Accordingly, the Board finds that 
the veteran's request for a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704(e) (2000).



REMAND

In numerous statements and during his November 1999 hearing, 
the veteran reported that he had suffered from a recurrent 
lung condition since sustaining an injury that took place 
during his first period of service; he explained that it 
occurred when someone stuck a bayonet into a gas mask that he 
was wearing while situated in a gas chamber.  The veteran 
indicated that, as a result, he was hospitalized at an Army 
facility located at Camp Blanding, Florida.  In addition, he 
maintains that in the late 1940s he received subsequent 
treatment for this condition at the VA hospital in Memphis, 
Tennessee.  Further, he reports that he has been receiving 
regular treatment of this condition at the Columbia, South 
Carolina, VA Medical Center, and that a physician at that 
facility indicated that his he had scarring on his lungs that 
was due to a gas burn.

As noted in the introduction, in June 1999, the RO denied 
this claim on the ground that it was not well grounded.  
Thereafter, in a June 2000 rating action, a copy of which was 
issued as part of the Supplemental Statement of the Case 
dated later that same month, the RO confirmed and continued 
the denial of this claim on that same basis.  Since that 
time, there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  VAOPGCPREC 11-2000 (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In this regard, the Board notes that a review of the claims 
folder discloses that there are no records of the veteran's 
reported in-service hospitalization at an Army facility 
located at Camp Blanding, Florida.  To date, VA has not 
requested that these outstanding records, which must be 
obtained and associated with the claims folder, and that 
action must be accomplished prior to the Board's further 
consideration of this issue.  See Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  Further, as discussed above, the 
record reveals that the veteran has received regular 
treatment for his lung problems at the Columbia, South 
Carolina, VA Medical Center.  Indeed, during his November 
1999 hearing, the veteran identified the physician at that 
facility who reportedly informed him that he had scarring on 
his lungs that was consistent with gas burns.  In this 
regard, a review of the claims folder shows that VA 
outpatient treatment records from this facility, dated 
subsequent to June 1999, are not of record.  This is 
significant because records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, these outstanding 
treatment records might be particularly probative because 
they may include medical evidence that might be determinative 
of the disposition of this claim, such as the opinion of the 
physician identified by the veteran at his November 1999 
hearing.

Further, the claims folder discloses that the RO made several 
attempts to associate records of the veteran's treatment at 
the VA hospital in Memphis, Tennessee; however, the file 
reflects that, in September 2000, that facility responded 
that no such records were available.  Thus, it appears that 
these records may unfortunately be unavailable.

Finally, during the course of this appeal, the veteran was 
not afforded a pertinent VA examination.  Thus, after 
obtaining all pertinent outstanding in-service and post-
service medical records, in light of the recently enacted 
law, the veteran's statements and the medical evidence of 
record, the Board concludes that this claim must be remanded 
to afford the veteran such a VA examination.  In the 
examination report, the examiner must offer an opinion, 
subsequent to his or her review of the record, as to whether 
it is at least as likely as not that the veteran has a lung 
disability that is related to his military service.  See Pond 
v. West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).

1.  The RO should use all available 
resources, to include the assistance of 
the National Personnel Records Center 
(NPRC), to obtain any service medical 
and/or hospitalization records not 
already associated with the claims 
folder.  This should specifically include 
any CLINICAL or SGO records of the 
veteran's inpatient care from a service 
medical facility located at Camp 
Blanding, Florida, in 1945.  The Board 
notes that records are available for a 5-
day hospitalization from September 14 to 
19, 1945, at that hospital, reflecting 
treatment for what was initially 
considered an upper respiratory infection 
(URI) but ultimately deemed a reaction to 
a smallpox vaccination.  If no such 
records are available, the NPRC and the 
Army should indicate that and that fact 
should clearly be documented in the 
claims file.

2.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any respiratory problems 
from any facility or source identified by 
the veteran.  The aid of the veteran in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any lung disability found to be 
present.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that any respiratory 
disability found to be present is 
etiologically related to the veteran's 
period of military service, to include 
the reported in-service gas chamber 
incident.  The physician must set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.  The RO should ensure that the 
directives of this REMAND are fully 
complied with.  See Stegall v. West, 11 
Vet. App. 268 (1998).  If any action 
requested is not taken, or if they are 
deficient in any manner, appropriate 
corrective action should be undertaken.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  The veteran's claim must be 
readjudicated on a de novo basis, and if 
the benefit sought on appeal remains 
denied, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

